RESOLUCIÓN
A la petición de certiorari presentada en este caso, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Fuster Berlin-geri emitió un voto disidente por escrito. El Juez Presi-dente Señor Andréu García no intervino en la decisión ma-yoritaria de denegar el recurso.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo

Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri.
El caso de autos gira en torno a la situación laboral de una persona que durante catorce (14) años estuvo em-pleada por el Departamento de Educación, primero como ayudante de maestra y más recientemente como Trabaja-dora I de Educación Especial, prestando servicios en la *654banda escolar de Sabana Grande y devengando un mo-desto sueldo de $504.00 mensuales.
Según alegado, luego del cambio político resultante de las elecciones de 1992, el superintendente de escuelas de Sabana Grande no le renovó a la empleada su contrato de servicio, indicándole que ello se debía a que “había que darle oportunidad a los nuevos”.
La empleada presentó oportunamente una acción judicial para procurar su reinstalación en el empleo que había tenido antes. Adujo expresamente que no se le renovó su contrato por razones de discrimen político. Señaló que era miembro activo del partido que había perdido las elecciones.
Luego de varios incidentes procesales, el Tribunal de Primera Instancia, Sala de San Germán, desestimó suma-riamente la demanda de la empleada, por entender que ésta ocupaba una plaza transitoria y que no tenía derecho a que se le renovara su nombramiento al vencer el término del contrato.
El Tribunal de Circuito de Apelaciones confirmó.
l-H
Reconozco que el estado de derecho en Puerto Rico es que, de ordinario, un empleado público de nombramiento transitorio no tiene una expectativa legítima de continuar en el empleo, una vez ha vencido el término para el cual fue nombrado. Depto. Recs. Naturales v. Correa, 118 D.P.R. 689 (1987).
No obstante, en este caso median circunstancias espe-ciales que justifican apartarse aquí de la norma referida. Por un lado, se trata de una empleada que ha prestado servicios por catorce años consecutivos. Su contrato ha ve-nido renovándose una y otra vez. Más importante aun, la razón por la cual dicho contrato no fue renovado en 1993, no fue la de descontento con la calidad de los servicios que prestaba la empleada, ni porque las labores que venía des-empeñando ya no eran necesarias, o porque no hubiese *655presupuesto para renovar el contrato. No estaban presen-tes ninguna de estas razones que legítimamente justifican no extender nuevos nombramientos en casos de plazas pro-piamente provisionales o transitorias. Por el contrario, el contrato no se renovó aquí sencillamente por razones pu-ramente partidistas, para darle entrada en la nómina pú-blica a los vencedores en la contienda electoral. Se trata del caso típico de discrimen político.
Este Tribunal reiteradamente ha resuelto que los em-pleados públicos están protegidos en sus cargos contra el discrimen por ideas políticas. Como dijimos en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982, 987 (1972):
La Sec. 1 del Art. II de la Constitución del Estado Libre Aso-ciado de Puerto Rico prescribe en forma clara que “no podrá establecerse discrimen alguno por motivo de raza, color, ... ideas políticas o religiosas”. La proscripción del discrimen es clara y terminante. Su texto no permite distinción alguna. Quiere decir lo que dice. Que el Estado en ninguna de sus múl-tiples funciones o servicios puede discriminar contra un ciuda-dano por el mero hecho de ser éste negro, ateo o por sus ideas políticas. Cualquier otra interpretación enervaría su eficacia. Fortalecerla y no enervarla es nuestro deber, como los princi-pales custodios de la Constitución. (Enfasis suplido.)
En virtud de ese esclarecido entendimiento de lo que ordena nuestra Constitución, en numerosas ocasiones he-mos indicado que no cabe el discrimen político ni siquiera contra empleados de confianza, que por la propia natura-leza de sus cargos no tienen expectativas de permanencia en ellos, ya que están sujetos a la libre selección y remoción por sus superiores. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Franco v. Municipio de Cidra, 113 D.P.R. 260 (1982); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
Por analogía, esta postura normativa debiera aplicarse también a casos como el de autos. La Constitución no per-mite distinciones en lo que a discrimen político se refiere; ni caben aquí distinciones tampoco entre empleados tran-sitorios y los de confianza, ya que, en lo pertinente, son *656iguales en cuanto a la ausencia de expectativas de perma-nencia en el cargo.
Es tiempo ya que este Tribunal le dé plena vigencia al ideal de igualdad consagrado en la Constitución en lo refe-rente al discrimen político. Sólo así podemos extirpar de raíz ese grave vicio de nuestra cultura política, que permea a la administración pública de todos los partidos; vicio que no sólo menoscaba y desacredita nuestra vocación como pueblo democrático, sino que, además, le impone —sin compasión alguna— una grave carga a numerosos jefes de familia que de buenas a primeras se encuentran desprovis-tos del medio de sustento material que antes tenían, con frecuencia el único a su alcance, ya que el insidioso discri-men político se da, la mayor de las veces, contra empleados públicos humildes o de escasos recursos.
Mis compañeros del Foro hoy dejan pasar otra oportu-nidad más de ejercer nuestra facultad constitucional para desarraigar este cariz del discrimen político. Por ello, vuelvo a protestar y a disentir.